PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,887,433
Issue Date: 05 Jan 2021
Application No. 15/944,486
Filing or 371(c) Date: 3 Apr 2018
For: SYSTEM AND METHOD FOR INCREMENTAL DATA PROCESSING

:
:     REQUEST FOR 
:     REDETERMINATION OF PTA
:	
:
:



This is in response to the “COMMUNICATION REGARDING PATENT TERM ADJUSTMENT” filed February 19, 2021, which is being treated as a request for reconsideration of patent term adjustment under 37 CFR 1.705(b) from 484 days to 495 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(4).

On January 5, 2021, this patent issued with a patent term adjustment determination of 484 days. On February 19, 2021, patentee filed the “COMMUNICATION REGARDING PATENT TERM ADJUSTMENT” seeking an adjustment of the determination of patent term to 495 days. 

37 CFR 1.705(b) reads, in pertinent part:

Any request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two-month time period may be extended under the provisions of § 1.136(a). An application for patent term adjustment under this section must be accompanied by:

(1) The fee set forth in § 1.18(e);

The record shows patentee did not submit the required fee set forth in 37 CFR 1.18(e) or an authorization to charge a deposit account for the fee under 37 CFR 1.18(e) or any other necessary fee with the present request. Accordingly, the request for redetermination is dismissed for failure to comply with the requirement of 37 CFR 1.705(b)(1).  

Furthermore, the two-month period for filing a request for reconsideration of patent term adjustment under 37 CFR 1.705(b), including the five-month extension of time under 37 CFR 1.136(a) (permitting patentee to request reconsideration of the patent term adjustment as late as within seven months after the date the patent was granted, i.e., August 5, 2021) has expired. 

Accordingly, the patent term adjustment remains 484 days. 
 
Telephone inquiries specific to this decision should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET